DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, drawn to an alkylation process.

Group II, claim(s) 2-3, drawn to an ethylene polymer composition.

Group III, claim(s) 4-8, drawn to a process of making catalyst composition.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The inventions listed as Groups I to III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features, unity of invention is lacking and restriction is appropriate.
During a telephone conversation with Attorney Joseph Huebsch on March 4, 2021 a provisional election was made with traverse to prosecute the invention of Group I, claim 1.  Affirmation of this election must be made by applicant in replying to this s 2-8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Conclusion
This application is in condition for allowance except for the following formal matters: 
Cancel claims 2-8.  Those claims do not share the novelty feature of claim 1 and should be cancelled in order to place claim 1 in the condition for allowance.
Alkylation of dichloride containing metallocene with methyllithium is conventional.  For example, prior art such as Waymouth et al. (US 6,160,064) discloses the alkylation of a dichloride containing unbridged metallocene with methyllithium with the molar ratio of metallocene/methyllithium of about 1:2 (see Example 3).  The search results show that there is not prior art teach or reasonably suggest the alkylation process of the instant claim 1.  
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C LU whose telephone number is (571)272-1106.  The examiner can normally be reached on IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1765